Citation Nr: 0503798	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  02-01 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher initial evaluation, in excess of 20 
percent, for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel







INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO). The 
August 2001 rating decision granted service connection for 
diabetes mellitus and assigned a 20 percent evaluation for 
this disability. The veteran has appealed the rating 
evaluation assigned for his service-connected disability.

This case was previously before the Board and, in September 
2003, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.

The Board finds that the evidence raises the issue of service 
connection for neuropathy involving the lower extremities as 
secondary to the diabetes.  This issue is referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran's diabetes mellitus requires diet restrictions, 
but is not shown to be insulin dependent and regulation of 
activities is not required.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 7913 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decisions noted above, a December 2001 
statement of the case and supplemental statements of the case 
dated in September 2002 and August 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  

Further, by way of letters dated in March 2003 and January 
2004, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  The Board 
notes that the VCAA letters noted above were mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to submit any pertinent evidence in his possession 
as required by 38 U.S.C.A. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  

Therefore, under the circumstances, the Board finds that any 
error in the chronological implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background.

In a letter dated in January 2001, the veteran's private 
physician, J. J. V., M.D., reported that the veteran has been 
under his care since November 1993 when he presented with a 
history of abnormal blood sugars back to 1985.  Dr. V. 
further stated that the veteran has remained on oral agents 
only and has blood sugar control as good as Hemoglobin A1c of 
7.1.  He noted that the veteran's diagnosis is adult onset 
diabetes, non-insulin dependent.  The veteran's medications 
were reported to include Zocor, Glucotrol XL, Avandia, and 
Glucophage.

Progress notes dated from January 1994 to June 2000, were 
received from Dr. V. in May 2001.  These notes show 
evaluation and treatment provided to the veteran during this 
period for his diabetes mellitus.  It was noted in April 1994 
that the veteran has not been exercising like he normally has 
because his work has been demanding.  He was advised at this 
time to keep a better diary and to watch his exercise.  He 
was noted in April 1996 to continue with diabetes 
intermittently managed.  It was further noted that he has 
been quite poor about his follow-up and had not been seen in 
quite awhile.  Dr V. progress note records that he got the 
veteran in on this occasion by basically withholding his 
medication since it had been virtually a year since he has 
been seen.  In August 1996 it was noted that his blood sugars 
remain elevated and that the veteran had been instructed to 
increase his Glucotrol from 5 to 10 mg daily.  

In February 1997, the veteran was recorded to be doing fine 
except for his morning blood sugars, which were still running 
a little high.  The veteran was noted in December 1999 to be 
back after a hiatus, while he sought care from another 
provider.  It was noted that he is a diabetic and has been 
poorly controlled and poorly monitored.  The veteran 
complained of polydipsa, polyuria, and questionable 
polyphagia.  It was also noted that he had lost his meter so 
he has not been monitoring his blood sugar.  In June 2000, 
the veteran was noted to be doing good, overall and that his 
lab results were excellent.  It was further noted that his 
weight was going down and that if it continues to drop some 
modifications to his diet could be made with some 
corresponding medication changes.    

On a comprehensive VA diabetes mellitus examination in June 
2001, the veteran was noted to have been diagnosed with 
diabetes mellitus with abnormal blood sugars dating back to 
1985.  His diabetes was reported to be currently controlled 
with oral agents only.  It was noted that the veteran has not 
been hospitalized for diabetes and has no history of frequent 
hypoglycemic or ketoacidosis reactions.  The veteran was 
noted to be on a controlled diet but to be non-compliant.  He 
had a modest weight gain in the past year.  The veteran was 
also reported to have no restriction of activities but did 
report decreased strength and decreased energy level with a 
mild generalized lethargy and fatigue.  The veteran's current 
treatment included Glucotrol XL, Avandia, and Glucophage.  
The veteran reported that he sees his diabetic care provider 
approximately every three months.  

On physical examination, there was no significant skin 
breakdown.  There was no evidence of foot ulceration or other 
abnormality of either foot.  He had intact sensation to light 
touch and adequate sharp versus dull discrimination of the 
hands and feet bilaterally.  There was no appreciable motor 
sensory deficit or neurological abnormality.  There was no 
apparent bowel or bladder dysfunction.  Type 2 diabetes 
mellitus or non-Insulin dependent diabetes mellitus was the 
diagnosis.  The examiner stated that the veteran had symptoms 
suspicious for early peripheral neuropathy.  In an addendum 
to this examination, it was noted that EMG/NCS studies had 
shown evidence of sensorimotor neuropathy most consistent 
with diabetic neuropathy.

As noted above, service connection for diabetes associated 
with herbicide expose was established by an RO rating action 
dated in August 2001.  This disorder was rated as 20 percent 
disabling, effective from July 2001 under Diagnostic Code 
7913 of VA's Schedule for Rating Disabilities (Rating 
Schedule).

VA examinations in November 2001, found that the veteran had 
erectile dysfunction secondary to his diabetes.  It was also 
determined that it was possible that the veteran's past 
cataract surgeries were the result of his diabetes.  Service 
connection for erectile dysfunction and status post cataract 
extraction with implantation of intraocular lenses, 
bilaterally was established by an RO rating decision in 
August 2002.

In a statement dated in January 2002, Dr. V. reported that he 
was treating the veteran for adult onset, non-insulin 
dependent diabetes and elevated cholesterol.  He was reported 
to be on three medications for his diabetes.  His diet was 
reported to be medically restricted and his activity 
carefully maintained at a given level.  It was further 
reported that alteration in his diet or activity could 
adversely affect his blood sugar control.

VA outpatient treatment records compiled between January 2003 
and August 2004 have been associated with the veteran's 
claims file.  These records show that in February 2003 the 
veteran reported gaining weight and was advised to do regular 
exercise, control his weight, and adjust his medications.  In 
June 2004 he underwent a diabetic examination of his feet, 
which showed no abnormality.

Analysis

Disability evaluations are determined by the application of 
VA's Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings contained in the schedule represent, as far as can be 
practically determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In determining the disability evaluation 
the VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable, based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1, 4.2, which require the evaluation 
of the complete medical history of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration involves the propriety 
of the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  

The veteran essentially contends that his service-connected 
diabetes mellitus is more disabling than currently evaluated.  
He argues in this regard that both his diet and activities 
are restricted as a result of this disorder.

The RO has evaluated the veteran's diabetes mellitus at the 
20 percent rate under 38 C.F.R. § 4.119, Diagnostic Code 
7913. Under this Diagnostic Code, a 20 percent evaluation is 
assigned for diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation is warranted for 
the requirement of insulin, a restricted diet, and regulation 
of activities.

In this case, the evidence shows that the veteran regularly 
takes oral hypoglycemic agents, Glucotrol, Glucophage, and 
Avandia, for his diabetes mellitus and has a medically 
restricted diet. There is, however, no indication that the 
veteran's diabetes mellitus requires insulin or any 
particular regulation of activities.  Here we note the 
medical evidence shows that the veteran has been encouraged 
to exercise by clinicians involved in his diabetic treatment. 

The findings of record, accordingly, correlate closely with 
the criteria for an initial 20 percent evaluation for 
diabetes mellitus.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an initial evaluation in 
excess of 20 percent for diabetes mellitus, and this claim 
must be denied. 

38 U.S.C.A. § 5107(b) is not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claim. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

  
ORDER

A higher initial evaluation, in excess of 20 percent, for 
diabetes mellitus is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


